COLLINS, J.1
It was perfectly proper in this action in ejectment for the plaintiff to allege in his complaint that he was the owner of the real property in question. The word “owner” includes any person who has usufruct, control, or occupation of real estate, whether his interest in it is an absolute fee, or an estate for years under a lease. 17 Am. & Eng. Enc. 299, and citations. The plaintiff was a tenant for a term of years, and this term had not expired when the defendant wrongfully dispossessed him, according to the allegations in the complaint. There was no inconsistency between the allegations as to ownership in the pleading, just mentioned, and the reply, wherein plaintiff admitted that he was defendant’s tenant, as alleged in the answer. Nor was there any variance. The action was brought to recover possession of real property, and, to maintain it, a possessory title was all that was needed. The court below ruled correctly, and the case of Merrill v. Dearing, 47 Minn. 137, 49 N. W. 693, relied on by counsel for defendant, is not at all in point.
Order affirmed.

 LOVELY, J., having been of counsel, took no part.